Case 1:19-cv-03777-NGG-VMS Document 104 Filed 07/29/21 Page 1 of 22 PageID #: 1508




                            UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF NEW YORK
                                 BROOKLYN DIVISION

   SANDRA IMMERSO,
            Plaintiff,

                  v.                             Case No. 1:19-cv-03777-NGG-VMS

   U.S. DEPARTMENT OF LABOR,
              Defendant.


                RESPONSE TO ORDER TO SHOW CAUSE WHY
          COUNSEL SHOULD NOT BE REFERRED FOR DISCIPLINE FOR
   EXPOSING JUDGE GARAUFIS’S CRIMINAL OBSTRUCTION OF JUSTICE (LYING,
                      CONCEALING EVIDENCE AND
              RETALIATING AGAINT PLAINTIFF AND COUNSEL)

          Plaintiff’s counsel, Jack Jordan, respectfully submits this Response to the Minute Order

   of Judge Garaufis dated July 28, 2021 (the “Minute Order”) “to show cause [ ] as to why”

   Jordan “should not be referred to the Disciplinary Committee for this District” for something that

   Judge Gaurafis failed to even identify “in connection with” the “Notice of Noncompliance”

   (ECF 102) with Judge Garaufis’s order dated July 28, 2021 (ECF 101) illegally and criminally

   imposing sanctions (the “Order”).

   I.     Judge Garaufis Failed to Give Notice and Opportunity to Respond Regarding any
          Potential Reason for Discipline.

          One reason Judge Garaufis’s proposed referral is inappropriate is that Jordan (and

   apparently even Judge Garaufis) have no idea why Jordan would be referred to the Disciplinary

   Committee “in connection with” Jordan’s “Notice of Noncompliance.” Minute Order. Judge

   Garaufis failed to give Jordan any notice whatsoever of even any rule of conduct that the Notice

   of Noncompliance might have violated. See id. Judge Garaufis failed to give Jordan any notice

   of any fact or evidence whatsoever that even had the potential to show that Jordan violated any

   rule of conduct “in connection with” the “Notice of Noncompliance.” Id.
Case 1:19-cv-03777-NGG-VMS Document 104 Filed 07/29/21 Page 2 of 22 PageID #: 1509




          To date (including in the Order and in the Minute Order), Judge Garaufis has failed to

   even deny that he did lie or commit crimes exactly as Jordan asserted. Judge Garaufis failed to

   even state any fact that had the potential to show that he did not lie or commit crimes, exactly as

   Jordan asserted in the Notice of Noncompliance and below.

          “The [fact of] silence of one who should speak may well create an inference adverse to

   him.” United States v. Mammoth Oil Co., 14 F.2d 705, 730 (8th Cir. 1926), aff’d, 275 U.S. 13

   (1927). “It is incredible that [any high government] official” such as Judge Garaufis and

   attorneys of the U.S. Department of Justice (“DOJ”) when accused of crimes “in connection

   with” their “official duty in matters where great public interests are concerned, would not be

   quick to refute the same. Men [and women] with honest motives and purposes do not remain

   silent when their honor is assailed.” Id. at 729.

          If they told the truth, they would produce the proof—especially when it is as easy as

   releasing the relevant parts of Powers’ email. They need only release evidence proving that they

   did not lie when they represented that on July 30, 2013, Darin Powers included in Powers’ email

   (1) the notation “Subject to Attorney Client Privilege” and (2) an express request for advice,

   input or review (e.g., “please advise regarding” or “please review and provide input”). Instead of

   doing so, Judge Garaufis and DOJ attorneys have wasted years of their time and many dozens of

   pages concealing and attempting to justify concealing such evidence. Having failed to support

   their lies or justify their crimes, they have turned to criminal intimidation and threats. See, e.g.,

   Order; Minute Order.

   II.    Judge Garaufis Did Assert the Lies and Commit the Crimes Jordan Addressed in
          the Notice of Noncompliance.

          Despite the following controlling legal authority (which Judge Garaufis knew controlled),

   he relied on mere conclusory contentions and lies in which he asserted sweeping
                                                       2
Case 1:19-cv-03777-NGG-VMS Document 104 Filed 07/29/21 Page 3 of 22 PageID #: 1510




   characterizations (which Judge Garaufis knew were false) about entire filings by Jordan being

   meritless or frivolous. See Order at 5-6. Judge Garaufis’s lies were founded on nothing more

   than quicksand. He repeatedly purported to justify his lies about Jordan’s filings by emphasizing

   merely that Judge Garaufis merely “rejected” controlling legal authority in federal law, precedent

   and the Constitution. Order at 6, 9, 10. That is evidence that Judge Garaufis’s orders were

   meritless and frivolous, not that Plaintiff’s filings were meritless or frivolous.

          Judge Garaufis’s contentions that filings by Jordan were meritless or frivolous were lies.

   As used herein, “lie” means a knowing and willful falsehood. “Knowing” means the attorney or

   judge knew the relevant “facts.” Bryan v. United States, 524 U.S. 184, 193 (1998). “Willful”

   means he acted “with an evil-meaning mind,” i.e., “with knowledge that his conduct was

   unlawful.” Id.

          Judge Garaufis and DOJ attorneys knew and know that many of their contentions were

   false. It is well settled that their guilty knowledge may be established with evidence that they

   were “willfully blind,” i.e., they took “deliberate actions to avoid confirming a high probability

   of wrongdoing.” Global-Tech Appliances, Inc. v. SEB S.A., 563 U.S. 754, 769 (2011). Evidence

   that they were “aware of a high probability” of “the existence of a particular fact” but “decided

   not to learn the key fact” proves “conscious avoidance.” United States v. Rodriguez, 983 F.2d

   455, 458 (2d Cir. 1993).

          Judge Garaufis knew the following. He knew the Order violated Jordan’s and Plaintiff’s

   rights to due process of law. He knew any “inherent power” he might have to impose sanctions

   “must be exercised with restraint and discretion.” Order at 7 quoting Int’l Techs. Marketing Inc.

   v. Verint Sys., Ltd., 991 F.3d 361, 368 (2d Cir. 2021) (quoting Chambers v. NASCO, Inc., 501



                                                     3
Case 1:19-cv-03777-NGG-VMS Document 104 Filed 07/29/21 Page 4 of 22 PageID #: 1511




   U.S. 32, 44 (1991)). Judge Garaufis knew that Second Circuit and Supreme Court precedent

   required both restraint and discretion, but Judge Garaufis clearly failed to exercise either.

          Judge Garaufis knew the required restraint and discretion meant, in part, that “[b]efore

   imposing sanctions, the court must afford” Jordan and Plaintiff “due process,” which necessarily

   included “notice and opportunity to be heard.” Order at 7 quoting Mickle v. Morin, 297 F.3d

   114, 126 (2d Cir. 2002) (emphasis added).

           Judge Garaufis also knew the restraint and discretion required above and the notice and

   opportunity required above meant, in part, that any “award of sanctions under” his “inherent

   power must be based on clear evidence and must be accompanied by a high degree of specificity

   in the factual findings.” Order at 7 quoting Mickle at 125-26 (emphasis added).

          Judge Garaufis knew the required restraint and discretion meant, in part, that to impose

   the sanctions he did he “must find clear evidence that (1)” Plaintiff’s or Jordan’s “claims were

   entirely without color, and (2) [such] claims were brought in bad faith—that is, motivated by

   improper purposes such as harassment or delay.” Oder at 8 quoting Kim v. Kimm, 884 F.3d 98,

   106 (2d Cir. 2018). Judge Garaufis knew the required restraint and discretion meant, in part, that

   he could “infer bad faith ‘only if” Jordan’s “actions” were “completely without merit.” Order at 9

   quoting Emmon v. Prospect Capital Corp., 675 F.3d 138, 143 (2d Cir. 2012) (emphasis added).

          Judge Garaufis’s own Order proved that he knowingly and willfully (criminally) violated

   all the foregoing due process protections. Despite the foregoing clear requirements of

   controlling legal authority, Judge Garaufis and the DOJ attorneys failed (before, in or after the

   Order) to identify even one assertion by Jordan in even one filing that was false or contrary to

   federal law. Judge Garuaufis and the DOJ attorneys who sought sanctions failed (before, in or



                                                     4
Case 1:19-cv-03777-NGG-VMS Document 104 Filed 07/29/21 Page 5 of 22 PageID #: 1512




   after the Order) to identify any evidence that even one assertion by Jordan in even one filing was

   false or contrary to federal law. They did not (for years) and they cannot (ever) do so.

          Instead of basing his Order on clear evidence, Judge Garaufis criminally concealed and

   helped employees of the DOJ and the U.S. Department of Labor (“DOL”) criminally conceal

   clear evidence. Judge Garaufis knowingly violated Second Circuit and Supreme Court precedent

   and the Constitution (and Jordan’s and Plaintiff’s rights thereunder) to illegally and criminally

   impose sanctions. Judge Garaufis did so to help DOL and DOJ employees conceal clear

   evidence that they and Judge Garaufis lied and committed other crimes to conceal relevant

   evidence and material facts. They lied and committed crimes to conceal evidence that on July

   30, 2013, Darin Powers did not include in Powers’ email (1) the notation “Subject to Attorney

   Client Privilege” and (2) an express request for legal advice from a particular attorney (e.g.,

   “please advise regarding” or “please review and provide input”).

          To justify lies about and criminally concealing the portions of Powers’ email showing

   that DOL and DOJ attorneys lied about such portions, Judge Garaufis asserted mere hearsay

   (including his own) that was not even supported by any competent evidence or testimony by any

   competent witness. Cf. FED.R.EVID. 602, 605, 802; FED.R.CIV.P. 43, 56(c)(4), (h). In a

   blatant and fraudulent sham, Judge Garaufis, personally, asserted particular contentions to

   personally purport to bear the DOL’s burden to show that Rule 56 required judgment for the

   DOL and that the DOL’s motion to dismiss was not frivolous. Judge Garaufis lied and knowingly

   violated Federal Rules of Civil Procedure, Federal Rules of Evidence and the Constitution.

          First, Judge Garaufis deceitfully and frivolously asserted the following hearsay (which he

   knew was false lacked any evidentiary support): “In the email, Powers asked Bellomy to review

   the developments and strategies and to provide any relevant legal advice.” Dkt. 64 (11/20/2020)

                                                    5
Case 1:19-cv-03777-NGG-VMS Document 104 Filed 07/29/21 Page 6 of 22 PageID #: 1513




   at 2 (emphasis added). Second, Judge Garaufis merely parroted the DOL and DOJ employees

   mere hearsay (not supported by any declaration based on, much less showing, personal

   knowledge) that “[t]he email was marked” (by somebody sometime between July 30, 2013 and

   about November 2019) “Subject to Attorney Client Privilege.” Id. Even if the contentions about

   the privilege notation were not lies, Judge Garaufis and the DOJ attorneys knew there was no

   evidence (and not even any contention by any DOL or DynCorp employee) that Powers, himself,

   marked Powers’ email with any such notation on July 30, 2013.1

          After Judge Garaufis asserted the foregoing to pretend to show that the DOL satisfied the

   demanding requirements of Rule 56 (proof beyond genuine dispute), he lied as blatantly as he

   could. He contended that the foregoing two phrases were, in fact, mere “meaningless

   information.” Dkt. 64 at 16.2 Whatever the words used (or not used) by Powers might have

   been, their presence or absence (now or on July 30, 2013) cannot be meaningless—and Judge

   Garaufis and the DOJ attorneys knew that. Each of them knew such evidence proves that DOL



   1
     It may be true that some unidentified person some unidentified time after June 30, 2013 altered
   Powers’ email by marking it “Subject to Attorney Client Privilege” to deceitfully influence the
   outcome of judicial and agency proceedings. But altering the record or using the altered record
   to influence court or agency proceedings would be criminal, and concealing the material facts
   would be equally criminal. See, e.g., 18 U.S.C. §§ 1519, 1001(a)(1), (3).
   2
     To justify requesting sanctions against Plaintiff and her counsel, DOJ attorneys also lied at least
   as blatantly as Judge Garaufis. Having read Powers’ email, they lied about the materiality of the
   fact that the two phrases at issue were not included by Powers in Powers’ email on July 30, 2013.
   On December 11, 2020, AUSA Mahoney and Acting U.S. Attorney DuCharme essentially
   admitted that, for the past two years, AUSA Mahoney lied and criminally concealed and help
   DOL employees criminally conceal especially material facts regarding especially relevant
   evidence. They emphasized and insisted that any purported request for advice or input really
   was nothing more than “meaningless words.” Dkt. 71-1 at 24 (Motion for Sanctions). Such
   admission—together with Judge Garaufis’s own statements of the law governing sanctionable
   filings, above, and the information and analysis in Plaintiff’s Opposition to the DOL/DOJ
   sanctions motion—established that Judge Garaufis knew that the DOL’s sanctions motion was
   entirely frivolous and meritless and even fraudulent.
                                                     6
Case 1:19-cv-03777-NGG-VMS Document 104 Filed 07/29/21 Page 7 of 22 PageID #: 1514




   and DOJ employees lied about or deceitfully misrepresented Powers’ actions on July 30, 2013 to

   criminally conceal the evidence of DynCorp, DOL and DOJ employees’ or counsels’ lies and

   deceit to undermine the integrity of multiple judicial and DOL and DOJ proceedings.

          Judge Garaufis asserted his lies, above, to justify knowingly (criminally) violating FOIA,

   Second Circuit precedent, the Supremacy Clause and the Due Process Clause and Plaintiff’s

   rights thereunder.

          Judge Garaufis expressly admitted that he “will not direct” the DOL “to disclose” to

   Plaintiff evidence of the two phrases purportedly in Powers’ email “simply so that Plaintiff can

   test the veracity of DOL’s representations.” Dkt. 64 at 16. Preventing Plaintiff from testing the

   veracity of DOL and DOJ employees lies and deceit was Judge Garaufis’s express reason for

   violating Plaintiff’s rights under FOIA and the Constitution and personally concealing and

   helping DOL and DOJ employees conceal evidence of the presence or absence of the two

   phrases at issue. For more than a year, Judge Garaufis has deliberately concealed and helped the

   DOL and DOJ conceal evidence of DOL and DOJ employees’ lies and deceit to undermine the

   integrity of many judicial and agency proceedings.

          Judge Garaufis did so promptly after and even though he clearly proved that he knew that

   “the agency is required” by FOIA and precedent “to disclose non-exempt portions of the record”

   unless the DOL proves (beyond genuine dispute) that they are “inextricably intertwined with

   exempt information.” Dkt. 64 at 15 quoting Inner City Press/Cmty. on the Move v. Bd. of

   Governors of Fed. Rsrv. Sys., 463 F.3d 239, 243 n.10 (2d Cir. 2006) (emphasis added). Judge

   Garaufis knew that Inner City applied a particular FOIA command which “requires that the

   relevant agency disclose ‘[a]ny reasonably segregable portion of a record” to “any person



                                                   7
Case 1:19-cv-03777-NGG-VMS Document 104 Filed 07/29/21 Page 8 of 22 PageID #: 1515




   requesting such record after deletion of the portions which are exempt.” Dkt. 64 at 15 quoting 5

   U.S.C. § 552(b) (emphasis added).

          Judge Garaufis and all relevant DOL and DOJ employees knew that any words that they

   quoted (“Subject to Attorney Client Privilege”) and any non-commercial words in any express

   request (e.g., “please advise regarding” or “please review and provide input”) could not possibly

   be privileged, confidential, commercial or inextricably intertwined with any such information.

   The DOL and DOJ attorneys and Judge Garaufis plainly and simply suggested, sought and

   imposed sanctions to help criminally conceal evidence that DOL and DOJ employees and Judge

   Garaufis lied about or deceitfully misrepresented what the DOL proved to comply with Rule 56

   or about what Powers wrote in or on Powers’ email on July 30, 2013.

          Judge Garaufis even emphasized the purpose of his sanctions was to help DOJ and DOL

   employees criminally conceal such evidence. “Virtually all of Plaintiff’s motions seek the same

   relief that [Judge Garaufis] has repeatedly declined to grant – the compelled disclosure of

   redacted portions of the Powers email” showing only the two phrases at issue above. Order at

   10.

          The only actions that truly ever were necessary to put an end to Plaintiff’s filings (for

   which Judge Garaufis sanctioned Plaintiff and Jordan) were for DOL and DOJ employees and

   Judge Garaufis to cease criminally concealing the evidence proving the truth or falsity of the

   public disclosures and contentions DOL and DOJ employees and Judge Garaufis about Powers’

   email. They needed to do nothing more than release evidence proving whether on July 30, 2013,

   Darin Powers included in Powers’ email only the two following phrases: (1) the notation

   “Subject to Attorney Client Privilege” or (2) any express request for advice, input or review from

   a particular attorney (e.g., “please advise regarding” or “please review and provide input”).

                                                    8
Case 1:19-cv-03777-NGG-VMS Document 104 Filed 07/29/21 Page 9 of 22 PageID #: 1516




          Instead of revealing (or ordering the DOL or DOJ to reveal) minimal evidence of two

   (supposedly) innocuous phrases, above, Judge Garaufis purported to impose numerous far-

   reaching sanctions (see Order at 14-15) to help himself and DOL and DOJ employees conceal

   evidence of the two phrases that no such person could reasonably or rationally wish to conceal—

   unless the evidence proves government employees lied and committed other crimes.

          When such “strong” evidence (the parts of Powers’ email showing the two phrases) is

   available but it is concealed, such conduct “can lead only to the conclusion that [such evidence]

   would have been adverse.” Interstate Circuit v. United States, 306 U.S. 208, 226 (1939)

   (emphasis added). The act of concealing such evidence is evidence of deceit. “Silence”

   regarding material facts (including the precise non-commercial words used to state any request at

   issue) is “evidence” that DOL and DOJ employees and Judge Garaufis acted in bad faith and

   deceitfully and it is “most convincing.” Id. “Conduct which forms a basis for inference is

   evidence. Silence is often,” as it is here, “most persuasive” and compelling “evidence” of deceit

   and bad faith. U.S. ex rel. Bilokumsky v. Tod, 263 U.S. 149, 153-54 (1923).

          Such circumstantial evidence is “intrinsically no different from testimonial evidence.”

   Holland v. United States, 348 U.S. 121, 140 (1954). The actions of DOJ and DOL employees

   and Judge Garaufis speak for them, and they say, “We lied and we are knowingly violating

   Plaintiff’s and Jordan’s rights under the Constitution and federal law.” Such “[c]ircumstantial

   evidence is not only sufficient, but may also be more certain, satisfying and persuasive than

   direct evidence.” Desert Palace, Inc., v. Costa, 539 U.S. 90, 100 (2003). The Supreme Court has

   “never questioned the sufficiency of circumstantial evidence in support of [even] a criminal

   conviction, even though proof beyond a reasonable doubt is required.” Id.



                                                   9
Case 1:19-cv-03777-NGG-VMS Document 104 Filed 07/29/21 Page 10 of 22 PageID #: 1517




          Judge Garaufis’s sanctions were not only illegal, they were criminal. Judge Garaufis

   knew—and did not even deny that he knew—his conduct was and is criminal. See Order at 11-

   12, n.6.

          It was and is a crime for any DOJ or DOL employee (or Judge Garaufis) to personally

   conceal evidence of the presence or absence of the two phrases, above, in Powers’ email (or for

   anyone to alter Powers’ email, e.g., by marking it with a privilege notation) with “the intent to

   impede, obstruct, or influence the investigation or proper administration of any matter within”

   DOL or DOJ “jurisdiction” or “in relation to or contemplation of any such matter,” including in

   any agency or court proceeding pertaining to Powers’ email. 18 U.S.C. § 1519 (emphasis added).

   But that is what Judge Garaufis and DOJ and DOJ employees have done for more than a year.

   That is what they are continuing to do, including by means of seeking and imposing sanctions.

          It also was and is a crime for Judge Garaufis to “knowingly and willfully” use any “trick,

   scheme, or device” to falsify a “material fact.” 18 U.S.C. § 1001(a)(1). It was and is a crime for

   Judge Garaufis to “knowingly and willfully” make “any materially false, fictitious, or fraudulent

   statement or representation.” Id. § 1001(a)(2). A “party” or “party’s counsel” are exempt from

   Section 1001(a) (but only “for statements, representations, writings or documents submitted” to a

   federal “judge”), so statements by Judge Garaufis clearly are not exempt, and concealing

   evidence (by any judge or any DOL or DOJ employee) is not exempt. Id. § 1001(b).

          It was and is a crime for Judge Garaufis to “conspire” with any DOJ or DOL employee

   “either to commit any offense against the United States, or to defraud the United States, or any

   agency thereof in any manner or for any purpose.” 18 U.S.C. § 371 (emphasis added). But

   criminally conspiring is exactly what Judge Garaufis and the DOJ attorneys did and are doing.



                                                   10
Case 1:19-cv-03777-NGG-VMS Document 104 Filed 07/29/21 Page 11 of 22 PageID #: 1518




          The “broad language” above “puts no limits based on the method used to defraud.”

   Tanner v. United States, 483 U.S. 107, 129 (1987). “To conspire to defraud the” U.S. includes

   “to interfere with or obstruct one of its lawful governmental functions by deceit, craft or trickery,

   or at least by means that are dishonest.” Hammerschmidt v. United States, 265 U.S. 182, 187

   (1924). “It is not necessary that the” U.S. suffer “property or pecuniary loss by the fraud, but

   only that its legitimate official action and purpose shall be defeated by misrepresentation,

   chicane, or the overreaching of those charged with carrying out the governmental intention.” Id.

          Criminal conspiracy means “two or more persons entered into a joint enterprise for an

   unlawful purpose, with awareness of its general nature and extent.” United States v. Torres, 604

   F.3d 58, 65 (2d Cir. 2010). A conspirator need only “in some sense promote [the illegal] venture

   himself” or “make it his own.” United States v. Falcone, 109 F.2d 579, 581 (2d Cir.1940) (L.

   Hand, J.), aff’d 311 U.S. 205 (1940). There must be only “some indication that” he “knew of

   and intended to further the illegal venture” or “that he somehow encouraged the illegal use” of

   something. United States v. Zambrano, 776 F.2d 1091, 1095 (2d Cir. 1985). “Accordingly,” if

   “at least two persons have a shared purpose or stake in the promotion of an illegal objective,

   there is” a “conspiracy.” United States v. Parker, 554 F.3d 230, 234 (2d Cir. 2009).

          “As a literal matter, when” any DOJ attorney asked Judge Garaufis (or when Judge

   Garaufis asks other court employees involved in attorney discipline) to do something to

   knowingly violate any person’s rights under the Constitution or federal law and Judge Garaufis or

   the Disciplinary Committee did so or does so, “two persons have agreed to a concerted effort to

   achieve the unlawful” objective. Id. See also United States v. Rahme, 813 F.2d 31, 35-36 (2d

   Cir. 1987) (examples of statements in furtherance of a conspiracy).



                                                    11
Case 1:19-cv-03777-NGG-VMS Document 104 Filed 07/29/21 Page 12 of 22 PageID #: 1519




          As Plaintiff repeatedly has emphasized in repeated briefing to Judge Garaufis, no

   government employee may “make” any “law” that abridges “the freedom of speech” or “the right

   of the people” to “petition” this Court “for a redress of grievances,” including by filing motions

   and oppositions to motions. U.S. Const. Amend. I. “No person” may “be deprived of” any

   “liberty” or “property” whatsoever “without due process of law.” Amend. V. In every FOIA

   case, the “Constitution, and” federal “Laws” created “in Pursuance” of the Constitution “shall be

   the supreme Law of the Land” and all “Judges” at all times are “bound thereby.” Art. VI, cl. 2.

          It is a crime for any DOJ attorney or judge to act “under color of any” legal authority

   (i.e., use an official position) to “willfully” deprive any person (including any FOIA requester)

   “of any rights, privileges, or immunities secured or protected by the Constitution” or any federal

   “laws” (including federal statutes or federal rules of procedure or evidence). 18 U.S.C. § 242. It

   is a crime for any “two or more” agency employees to “conspire” together or with Judge

   Garaufis to “injure, oppress, threaten, or intimidate” any person “in the free exercise or

   enjoyment of any right or privilege secured to” him “by the Constitution” or federal “laws,” or

   because any person exercised any such right. 18 U.S.C. § 241.

          “Both” Section 241 and 242 cover all “rights or privileges secured by the Constitution” or

   federal “laws.” United States v. Price, 383 U.S. 787, 797 (1966). “Neither is qualified or

   limited.” Id. “Even judges” can “be punished criminally for willful deprivations of constitutional

   rights.” Imbler v. Pachtman, 424 U.S. 409, 429 (1976). DOJ attorneys and Judge Garaufis

   clearly committed crimes in 18 U.S.C. §§ 241, 242 and 371 by means of the Order and seeking

   or threatening sanctions.

          Judge Garaufis’s sanctions were designed to help him and DOL and DOJ employees

   criminally conceal evidence (of the presence or absence of two phrases in Powers’ email). Such

                                                    12
Case 1:19-cv-03777-NGG-VMS Document 104 Filed 07/29/21 Page 13 of 22 PageID #: 1520




   sanctions were designed to injure, oppress and intimidate Plaintiff and Jordan because they

   exercised their rights under FOIA, the APA and the U.S. Constitution and Federal Rules of Civil

   Procedure to obtain such evidence. Such sanctions were knowingly and intentionally illegal and

   criminal.

   III.   Judge Garaufis’s Order and Threat of Discipline Constitute Criminal Intimidation
          and Threats.

          It is a crime for Judge Garaufis to “conspire” with anyone to “injure, oppress, threaten, or

   intimidate” Jordan or Plaintiff “in the free exercise or enjoyment of any right or privilege secured

   to” him “by the Constitution” or federal “laws,” or because Jordan exercised any such right. 18

   U.S.C. § 241.

          It is a crime for Judge Garaufis to “knowingly” use “intimidation” or to “threaten[ ],”

   Jordan or Plaintiff or even “attempt[ ] to do so” “with intent” to “hinder, delay, or prevent the

   communication” by Jordan or Plaintiff to any federal “judge” (including Judge Garaufis or the

   Second Circuit) of “information relating to” even the “possible commission of” any “Federal

   offense.” 18 U.S.C. § 1512(b). Every legal proceeding pertaining to Powers’ email was such an

   “official proceeding,” including any “proceeding before” any federal “judge or court.” 18 U.S.C.

   § 1512(c)(1).

          Here, Judge Garaufis is threatening to use other court employees and intimidating Jordan

   because Jordan has exposed lies and crimes (federal offenses) of Judge Garaufis and DOL and

   DOJ employees in this case, which was and is Jordan’s constitutional right.

          “Congress shall make no law” (and therefore no court created and empowered by

   Congress) could take any action “abridging” any “right of the people” to “petition the

   Government for a redress of grievances” in federal court. U.S. Const., Amend. I. That

   necessarily includes making the filings Jordan has made in this case. The Constitution
                                                    13
Case 1:19-cv-03777-NGG-VMS Document 104 Filed 07/29/21 Page 14 of 22 PageID #: 1521




   emphatically and categorically prohibited any government employee from depriving any

   “person” of any “liberty” or “property” without full “due process of law.” Amend. V (emphasis

   added). Due process of law requires Judge Garaufis to show facts by clear and convincing

   evidence proving that Jordan said something false about Judge Garaufis. For more than a year,

   Judge Garaufis failed to do so, and he cannot ever do so. He does not even try.

          “Speech by professionals obviously has many dimensions. There are circumstances in

   which” courts must “accord speech by attorneys on public issues and matters of legal

   representation the strongest protection our Constitution has to offer.” Florida Bar v. Went For It,

   Inc., 515 U.S. 618, 634 (1995). The U.S. Supreme Court repeatedly has emphasized that any

   prohibition or punishment of attorney speech or petitioning in judicial proceedings “must

   withstand [ ] exacting scrutiny” when it is imposes “limitations on core First Amendment rights.”

   In re Primus, 436 U.S. 412, 432 (1978) quoting Buckley v. Valeo, 424 U.S. 1, 44-45 (1976).

          Shortly before and long after Sullivan, the U.S. Supreme Court repeatedly emphasized

   that “[t]he First and Fourteenth Amendments require a [particular] measure of protection” for

   attorneys and parties “advocating lawful means of vindicating legal rights.” Primus at 432

   quoting NAACP v. Button, 371 U.S. 415, 437 (1963). A month after deciding Sullivan, the U.S.

   Supreme Court emphasized that courts cannot merely “by invoking the power to regulate” the

   “conduct of attorneys” essentially “infringe in any way the” First Amendment “right of

   individuals and the public” to act, speak and petition to “effectuate a basic public interest.”

   Brotherhood of R. R. Trainmen v. Virginia ex rel. Va. State Bar, 377 U.S. 1, 7 (1964).

          All courts must “provide the safeguards for freedom of speech” required by the First

   Amendment regarding criticism of any “public official” for any “official conduct.” Sullivan, 376

   U.S. at 264. See also id. at 268-76, 281-83 (scope of the freedom of speech to criticize public

                                                    14
Case 1:19-cv-03777-NGG-VMS Document 104 Filed 07/29/21 Page 15 of 22 PageID #: 1522




   officials for official conduct). “It is as much” an attorney’s “duty to criticize” judges’ violations

   of law “as it is” judges’ “duty to administer” the law. Id. at 282. “The knowledge that” court

   proceedings are “subject to contemporaneous review in the forum of public opinion is an

   effective” and vital “restraint on possible abuse of judicial power.” In re Oliver, 333 U.S. 257,

   270 (1948). Or at least it is meant to be such a restraint.

          Americans have a “privilege” for “criticism of official conduct” necessarily “analogous

   to the protection accorded a public official” with “immunity” for “libel.” Sullivan, 376 U.S. at

   282. “Analogous considerations support the privilege for the citizen-critic of government. It is as

   much his duty to criticize as it is the official’s duty to administer.” Id. “It would give public

   servants an unjustified preference over the public they serve, if critics of official conduct did not

   have a fair equivalent of the immunity granted to the officials themselves.” Id. at 282-83.

   “[S]uch a privilege is required by the First and Fourteenth Amendments.” Id. at 283.

          The “Constitution delimits” any governmental “power” to punish “critics” of “public

   officials” for “their official conduct” so “the rule requiring” clear and convincing “proof of”

   falsity and “actual malice is applicable” to all such attempts. Id. at 283. The Court specifically

   emphasized that “[i]n deciding the question now,” it gave no “more weight to the epithet ‘libel’

   than” to “other ‘mere labels’ of state law.” Id. at 269. It emphasized that any “repression of”

   any “expression” criticizing public officials “must be measured by standards that satisfy the First

   Amendment.” Id.

          “The question” in Sullivan was “whether” criticism of a public official “forfeits”

   constitutional “protection by the falsity of some of its factual statements and by its alleged

   defamation.” Id. at 271. Clearly, “neither factual error nor defamatory content suffices to

   remove the constitutional shield from criticism of official conduct,” and even “the combination

                                                    15
Case 1:19-cv-03777-NGG-VMS Document 104 Filed 07/29/21 Page 16 of 22 PageID #: 1523




   of the two elements is no less [constitutionally] inadequate.” Id. at 273. Neither “error” that

   causes “[i]njury to official reputation” nor “factual error” (nor both) can afford any government

   authority any “more warrant for repressing speech that would otherwise be free.” Id. at 272.

          The U.S. Supreme Court repeatedly was “careful to note” the unconstitutionality of

   “action which encroaches on freedom” to criticize “public men” because they are essentially

   “public property,” and “discussion cannot be denied and the right, as well as the duty, of

   criticism must not be stifled.” Id. at 268. The Court even emphasized that “debate on public

   issues should be uninhibited, robust, and wide-open, and” it “may well include vehement,

   caustic, and sometimes unpleasantly sharp attacks on government and public officials.” Id. at

   270. Speech may legitimately resort “to vilification of men who have been, or are, prominent,”

   including judges. Id. at 271.

          Where judicial officers are involved [ ] concern for the dignity and reputation of
          the courts does not justify the punishment as criminal contempt of criticism of the
          judge or his decision. This is true even though the utterance contains ‘half-truths’
          and ‘misinformation.’ Such repression can be justified, if at all, only by a clear
          and present danger of the obstruction of justice. [ J]udges are to be treated as
          ‘men of fortitude, able to thrive in a hardy climate.’ ... Criticism of their official
          conduct does not lose its constitutional protection merely because it is effective
          criticism and hence diminishes their official reputations.

   Id. at 272-73 (citations omitted) (emphasis added).

          Courts must ensure that any prohibition or punishment of speech or petitioning does not

   merely and illegally “reflect the obsolete doctrine that the governed must not criticize their

   governors.” Id. at 272. It is not enough that someone might take offense at any criticism of

   judges’ official conduct. The U.S. Supreme Court repeatedly has emphasized that “judges are to

   be treated” as “men of fortitude, able to thrive in a hardy climate.” Id. at 273 (citation omitted).

   So “surely the same must be true of other government officials.” Id. See also Bridges v.

   California, 314 U.S. 252, 270-71 (1941):
                                                    16
Case 1:19-cv-03777-NGG-VMS Document 104 Filed 07/29/21 Page 17 of 22 PageID #: 1524




          The assumption that respect for the judiciary can be won by shielding judges from
          published criticism wrongly appraises the character of [Americans and] American
          public opinion. For it is a prized American privilege to speak one’s mind . . . on
          all public institutions. [Any] enforced silence, however limited, solely in the name
          of preserving the dignity of the bench, would probably engender resentment,
          suspicion, and contempt much more than it would enhance respect. [Certainly,]
          disorderly and unfair administration of justice, is more plausibly associated with
          restricting publications which touch upon pending litigation.

          Eight months after deciding Sullivan, the U.S. Supreme Court again emphasized that all

   government officials must bear in mind that “speech concerning public affairs” is “the essence of

   self-government. The First and Fourteenth Amendments embody” our “profound national

   commitment to the principle that debate on public issues should be uninhibited, robust, and wide-

   open, and that it may well include vehement, caustic, and sometimes unpleasantly sharp attacks

   on government and public officials.” Garrison v. State of La., 379 U.S. 64, 74-75 (1964) quoting

   Sullivan, 376 U.S. at 270.

          “The public-official rule protects the paramount public interest in a free flow of

   information to the people concerning public officials, their servants. To this end, anything which

   might touch on an official’s fitness for office is relevant. Few personal attributes are more

   germane to fitness for office than dishonesty, malfeasance, or improper motivation.” Id. at 77.

          In Garrison, an attorney asserted extrajudicial statements publicly impugning the work

   ethic of eight judges. See id. at 66 (“inefficiency, laziness, and excessive vacations” and

   “impugning their motives”). The attorney even implied that the judges’ conduct might be

   criminal. See id. (“The judges have now made it eloquently clear where their sympathies lie in

   regard to aggressive vice investigations . . . This raises interesting questions about the racketeer

   influences on our eight vacation-minded judges.”).

          The Supreme Court emphasized that “[w]here criticism of” any “public officials is

   concerned,” there can be “no merit in” any “argument that criminal libel statutes” (or any rule
                                                    17
Case 1:19-cv-03777-NGG-VMS Document 104 Filed 07/29/21 Page 18 of 22 PageID #: 1525




   regulating attorney conduct) “serve interests distinct from those secured by civil libel laws, and

   therefore should not be subject to the same limitations.” Id. at 67. Any “use of libel laws, civil

   or criminal, to impose” any type of “sanctions upon” any “criticism of the official conduct of

   public officials” must not violate “constitutional limitations protecting freedom of expression.

   Whether the libel law be civil or criminal, it must satisfy relevant constitutional standards.” Id.

   n.3 (emphasis added).

          “Truth may not be the subject of” any type of “either civil or criminal sanctions where

   discussion of public affairs is concerned.” Garrison at 74. Courts must apply “the New York

   Times rule, which absolutely prohibits punishment of truthful criticism.” Id. at 78. Moreover,

   “even where the utterance is false, the great principles of the Constitution which secure freedom

   of expression in this area preclude attaching” any “adverse consequences to any except the

   knowing or reckless falsehood.” Id. at 73.

          “The interest of the public here outweighs the interest of” Judge Garaufis “or any other

   individual. The protection of the public requires not merely discussion, but information.”

   Sullivan, 376 U.S. at 272. Judges can “claim no talismanic immunity from constitutional

   limitations.” Id. at 269. Speech criticizing even judges “must be measured by standards that

   satisfy the First Amendment.” Id.

          “The constitutional guarantees” of freedom of speech and petitioning “require” a “federal

   rule that” any attempt to punish or prohibit any criticism of any “public official” for “his official

   conduct” because such criticism purportedly was false requires proof, first, “that the statement”

   was a “falsehood,” and second, that it “was made” with “actual malice,” i.e., “knowledge that it

   was false or with reckless disregard” for its falsity. Id. at 279-80. To prohibit or punish such

   speech or petitioning, the government must prove “a clear and present danger of the obstruction

                                                    18
Case 1:19-cv-03777-NGG-VMS Document 104 Filed 07/29/21 Page 19 of 22 PageID #: 1526




   of justice.” Id. at 273. Each material fact must be proved with the “convincing clarity which the

   constitutional standard demands.” Id. at 285-86.

          The “First Amendment mandates a ‘clear and convincing’ standard” of proof of each fact

   material to showing that danger of the obstruction of justice is clear and present. Anderson v.

   Liberty Lobby, Inc., 477 U.S. 242, 252 (1986). The “clear-and-convincing-evidence requirement

   must be considered by a court” even when “ruling on a motion for summary judgment”

   whenever “New York Times applies.” Id. at 244.

          In any matter for which “the First Amendment mandates” a “clear and convincing”

   standard, the U.S. Constitution bars courts from applying a lesser standard regardless of the

   procedural posture or the nature of the matter. Id. at 252. When the U.S. Constitution requires

   that facts be “proved by clear and convincing evidence,” it is plainly unconstitutional to prove

   them “by a” mere “preponderance of the evidence.” Id. at 247. Under the First Amendment, any

   tribunal addressing criticism of the official conduct of a “public figure” always “must bear in

   mind the actual quantum and quality of proof necessary to” comply with “New York Times.” Id.

   at 254. “For example, there is no genuine issue” for trial regarding a material fact when (as here)

   “the evidence presented” by Judge Garaufis is “of insufficient caliber or quantity to allow a

   rational finder of fact to find [such fact] by clear and convincing evidence.” Id.

          Judge Garaufis repeatedly has lied and committed crimes to conceal and help DOL and

   DOJ employees criminally conceal evidence of two phrases purportedly in Powers’ email. Judge

   Garaufis cannot show that Jordan asserted anything about Judge Garaufis that was false.

          Judge Garaufis has not and cannot show that any assertion by Jordan was false or

   contrary to federal law. Instead, Judge Garaufis repeatedly emphasizes that he deceitfully and

   criminally merely pretended to have the power to “reject” the controlling legal authorities

                                                   19
Case 1:19-cv-03777-NGG-VMS Document 104 Filed 07/29/21 Page 20 of 22 PageID #: 1527




   (federal law, Supreme Court and Second Circuit precedent and the Constitution) that Jordan

   presented. Four times, Judge Garaufis emphasized merely that he “rejected” controlling legal

   authority. Order at 6, 9, 10. Two clear examples illustrating exactly how Judge Garaufis

   criminally pretended to have the power to reject controlling federal law, the Supremacy Clause

   and the Due Process Clause were provided above.

          First, Judge Garaufis pretended to have the power to reject clear commands or

   prohibitions in Rule 56, the Federal Rules of Evidence and the Constitution. He fraudulently

   used his own and DOJ and DOJ employees’ mere vague hearsay (unsupported by any testimony

   by any competent witness and clearly violating Plaintiff’s rights under clear language in Rule 56

   and Federal Rules of Evidence) to abridge Plaintiff’s right to petition for redress of grievances by

   terminating her suit with a fraudulent summary judgment for the DOL. See pages 5-6, above.

   Cf. page 12, above (quoting the Constitution and 18 U.S.C. §§ 241, 242).

          Second, Judge Garaufis pretended that he could conceal and help conceal the evidence of

   whether the vague hearsay about the content of Powers’ email were lies or deceitful

   misrepresentations. Compare pages 6-8, above (Judge Garaufis’s blatant misconduct) with pages

   8 and 12, above (controlling provisions of FOIA, Second Circuit precedent and the Constitution

   that Judge Garaufis pretended to have the power to reject).

          Not once did Judge Garaufis even contend that he had the power to reject any provision

   of any federal statute, any federal rule, the Constitution or any precedent that Jordan presented.

   Judge Garaufis clearly lacked any such power, and he clearly knew he lacked it.

          Judge Garaufis’s pretenses to have the power to reject controlling legal authority were

   nothing more or less than intentional crimes and violations of the Constitution and his oaths of

   office. The only way Judge Garaufis can succeed in his crimes and violations of the

                                                   20
Case 1:19-cv-03777-NGG-VMS Document 104 Filed 07/29/21 Page 21 of 22 PageID #: 1528




   Constitution, federal law and his oaths of office is to cause other federal judges and court

   employees to join him in his criminal conspiracy with DOJ attorneys.

          Judge Garaufis should have the decency and commonsense not to involve other judges

   (e.g., on the Second Circuit) or this Court’s disciplinary apparatus in his criminal efforts to

   intimidate and injure Plaintiff and her counsel. Involving other government employees in Judge

   Garaufis’s criminal conspiracy will not serve even Judge Garaufis’s purposes. Such misconduct

   will not preclude further litigation. It will ensure and engender further litigation. Cf. 42 U.S.C. §

   1985; 18 U.S.C. § 1961.

          Clearly, “racketeering activity” includes “wire fraud,” “obstruction of justice” and

   “retaliation against a witness” or “victim.” 18 U.S.C. § 1961(1) citing 18 U.S.C. §§ 1343, 1512,

   1513. A “pattern of racketeering activity” requires only “two” such acts “within ten years.” 18

   U.S.C. § 1961(5). Judge Garaufis and DOJ and DOJ employees have engaged in much more

   than two instances of racketeering activity. “Any person injured in his business or property by

   reason of” such racketeering activity “may sue therefor” and “shall recover threefold” his

   “damages” plus “the cost of the suit, including a reasonable attorney’s fee.” 18 U.S.C. §

   1964(c). Jordan has four years to accumulate and ascertain damages and file claims. See Agency

   Holding Corp. v. Malley-Duff & Associates, Inc., 483 U.S. 143, 156 (1987).

          Judge Garaufis should have the decency and commonsense to simply order the DOL and

   DOJ to release the portions of Powers’ email that show any privilege notation (e.g., “Subject to

   Attorney Client Privilege”) and any non-commercial words expressly requesting advice, input or

   review (e.g., “please advise regarding” or “please review and provide input”). Judge Garaufis

   never had any power to “reject” the controlling legal authority requiring him to do so and

   requiring him to deny summary judgment for the DOL—and Judge Garaufis always knew that.

                                                    21
Case 1:19-cv-03777-NGG-VMS Document 104 Filed 07/29/21 Page 22 of 22 PageID #: 1529




   DATED: July 29, 2021               Respectfully submitted,
                                      s/ Jack Jordan
                                      Jack Jordan
                                      3102 Howell Street
                                      North Kansas City, Missouri 64116
                                      jack.jordan@emobilawyer.com
                                      816-746-1955
                                      Counsel for Plaintiff




                                        22
